—Appeal by the State from judgments of the Court of Claims which awarded property damage in each ease for flooding of claimants’ property as a result of the overflow of Johns Brook in the village of Keene Valley, N. Y., on December 31, 1948. Claimants in the first above-entitled action also appeal on the ground of inadequacy. The two claims were tried and decided together, an award being made to claimants in the first action for $3,500, and to claimant in the second action for $1,200. The claims are predicated upon the theory that the State was negligent in the manner in which it constructed and maintained a highway and two bridges intended to permit the waters of Johns Brook to flow under the highway, and in the manner in which the State carried on certain dredging operations. The trial court has found, among other facts, that one of the bridges involved was not constructed in accordance with good engineering practice; that the State was negligent in the design and construction of the State highway under the existing conditions; that the channel changes and dredging operations by the State disturbed the natural flow of Johns Brook, and that without such disturbance the damage to claimants’ property would not have occurred. There is substantial evidence to sustain such findings. Although the evidence as to the cause of claimants’ damage is conflicting, the trial court, as a trier of the facts, viewed the physical situation, heard and saw the witnesses, and we may not say on this record that the judgments are contrary to the weight of evidence. Neither do we think the findings of the trial court as to the amount of damage sustained by claimants in action number one should be disturbed on appeal. Judgment in each action unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Bergan and Coon, JJ.; Brewster, J., not voting.